            Case 2:20-cr-00018-WSS Document 18 Filed 01/30/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                         )
                                                 )
       vs                                        )            Criminal Case No.     JO- l ~
                                                 )
                                                 )


                                          ORDER OF COURT

       AND NOW, this      ~O"       day of           ~00\.!oox           ,   JOQO , upon
consideration of the within Motion for Extension of Time to File Pretrial Motions, it is hereby
ORDERED, ADJUDGED AND DECREED that said motion be and the sam e hereby is,
GRANTED ;


       IT IS FURTHER ORDERED that the extension of time caused by this continuance

( J~\)c..,r~ \0.      cX)r;}O      through            ~th   \lP.   ~~        ) be deemed
excludable delay under the Speedy Trial Act 18 U.S.C. § 3161 et seq. Specificall y, the Court
finds that the ends of justice served by granting this continuance outweigh the best interest of the
public and the defendant to a speedy trial, 18 U.S.C. § 3161(h)(7)(a), since, for the reasons stated
in defendant's motion, the failure to grant such a continuance would deny counsel for the
defendant reasonable time necessary for effective preparation, taking into account the exercise of
due diligence 18 U.S.C. § 316l(h)(7)(B)(iv).


       IT IS FURTHER ORDE RED that any pretrial motions referred to in Local Criminal Rule
12 are due on or before   t-J\olch \l.D       ~Qa()
                                          '
